USCA11 Case: 19-11907       Date Filed: 11/20/2020     Page: 1 of 19



                                                                         [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-11907
                           ________________________

                    D.C. Docket No. 3:09-cv-13482-WGY-HTS

PATRICIA HARRIS,
as personal representative of the Estate
of Gerald Harris,

                                                                  Plaintiff - Cross
                                                               Appellant - Appellee,

                                       versus

R.J. REYNOLDS TOBACCO COMPANY,
PHILIP MORRIS USA, INC.,

                                                                 Defendants - Cross
                                                              Appellees - Appellants,

LORILLARD TOBACCO COMPANY,
et al.,

                                                                        Defendants.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                               (November 20, 2020)
          USCA11 Case: 19-11907       Date Filed: 11/20/2020     Page: 2 of 19



Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

NEWSOM, Circuit Judge:

      This is an “Engle progeny” case—we’re told it’s one of the last that we’re

likely to see. For the uninitiated, “Engle” refers to an entire generation’s worth of

litigation in which Florida-resident smokers (or, as in this case, their personal

representatives) have sought recovery from tobacco companies for cigarette-related

injuries. See, e.g., Engle v. Liggett Grp., Inc., 945 So. 2d 1246 (Fla. 2006). We’ll

describe the Engle-related cases’ sprawling procedural history in more detail, but

for present purposes, suffice it to say that the litigation has unfolded in three

“Phases”: In Phase I, a state-court jury determined, with respect to an entire class

of smokers, that in manufacturing and marketing nicotine-based cigarettes the

tobacco companies engaged in tortious misconduct. In Phase II, the same jury

found that the companies’ misconduct injured each of three representative

plaintiffs and awarded them damages. Then, in Phase III—following

decertification of the class—thousands of individual smokers brought suits for

their own injuries.

      Importantly here, if an individual Phase III plaintiff can demonstrate that he

was a member of the original Engle class, he needn’t prove from scratch that the

tobacco-company defendants tortiously manufactured and marketed their products;

rather, upon proving class membership, he is entitled to the preclusive effect of the


                                           2
         USCA11 Case: 19-11907       Date Filed: 11/20/2020    Page: 3 of 19



Phase I jury’s liability findings. To demonstrate that he is a member of the Engle

class, the plaintiff has to show, among other things, that he suffered from a medical

condition that both (1) was caused by cigarette addiction and (2) manifested on or

before the class cut-off date—November 21, 1996.

      Patricia Harris brought an individual Phase III suit on behalf of her deceased

husband, Gerald Harris. She sought the benefit of the Phase I jury’s findings,

arguing that Mr. Harris was a member of the original class based on two medical

conditions. Her Phase III jury found that one of Mr. Harris’s conditions—oral-

cavity cancer—was caused by cigarette addiction but did not manifest on or before

the class cut-off date and that the other condition—heart disease—manifested on or

before the class cut-off date but was not caused by cigarette addiction. Although

neither condition alone satisfied both requirements of class membership, the

district court nonetheless concluded that Mr. Harris was a class member, gave Mrs.

Harris the benefit of the Phase I jury’s liability findings, and entered judgment on a

substantial verdict in her favor. After careful review, we reverse.

                                          I

                                          A

      More than 25 years ago now, a group of plaintiffs, one of whom was named

Howard Engle, filed a class-action suit in Florida state court against several

tobacco companies, including the defendants here, R.J. Reynolds and Philip


                                          3
         USCA11 Case: 19-11907       Date Filed: 11/20/2020    Page: 4 of 19



Morris. These “Engle” plaintiffs asserted various tort claims, including, as

relevant for our purposes, negligence, product defect, fraudulent concealment, and

conspiracy to fraudulently conceal. See Engle, 945 So. 2d at 1257 n.4. They

alleged that the companies’ tortious conduct caused them to suffer from a number

of diseases and medical conditions. See id. at 1256, 1276–77.

      The state trial court certified a class of injured smokers and planned to

divide the jury trial into three phases. During Phase I, the jury would decide issues

common to the entire class, such as whether the tobacco companies acted

tortiously, whether nicotine cigarettes are addictive, and whether cigarette

addiction causes certain medical conditions. If the class plaintiffs proved tortious

conduct, addictiveness, and general causation during Phase I, the trial would

proceed to Phases II and III. During Phase II, the same jury would decide whether

the companies’ tortious conduct specifically injured three representative plaintiffs,

and if so, the amount of damages to which each was entitled. During Phase III, the

same jury would decide whether the companies’ tortious conduct injured the

remaining unnamed class members, and if so, what their damages were. See

Engle, 945 So. 2d at 1256–58.

      Phases I and II proceeded according to plan. During Phase I, the jury found,

among other things, that the tobacco companies were negligent, had placed

defective and unreasonably dangerous products on the market, fraudulently


                                          4
         USCA11 Case: 19-11907        Date Filed: 11/20/2020   Page: 5 of 19



concealed material information, and conspired to fraudulently conceal material

information. Engle, 945 So. 2d at 1277. The Phase I jury further found that

nicotine cigarettes are addictive and that cigarette addiction causes 20 medical

conditions—including, as relevant here, heart disease, oral-cavity cancer, COPD,

and lung cancer. Engle, 945 So. 2d at 1277. During Phase II, the jury found that

the companies’ tortious conduct injured each of the three representative

plaintiffs—including one who will play a role in this case, Angie Della Vecchia—

and awarded those three plaintiffs a collective $12.7 million. Engle, 945 So. 2d at

1257, 1276.

      Before Phase III commenced, the tobacco companies appealed. The Florida

Supreme Court upheld the jury’s Phase I findings and, importantly for our

purposes, its Phase II award to Della Vecchia. See Engle, 945 So. 2d at 1276–77.

But with respect to the impending Phase III, the court held that “continued class

action treatment [was] not feasible” because the same jury couldn’t be expected to

decide the particularized claims of hundreds of thousands of remaining plaintiffs.

Id. at 1277; see also id. at 1268. Accordingly, the court decertified the class, but

only for the purpose of deciding the issues that had been left to Phase III—specific

causation and damages. Id. at 1277. The court provided that any “plaintiffs within

the class” could file individual actions within one year of its 2006 mandate. Id. In




                                          5
          USCA11 Case: 19-11907         Date Filed: 11/20/2020     Page: 6 of 19



those individual actions, class members would be entitled to the preclusive effect

of the jury’s Phase I findings. Id. at 1269.

       In other words, a plaintiff suing the same tobacco-company defendants

wouldn’t need to re-establish any of the Phase I findings so long as he could prove

that he was a class member. Upon a plaintiff’s demonstration of class

membership, his jury would be instructed that the Phase I findings were true as to

him—i.e., that the defendants were negligent, placed defective and unreasonably

dangerous cigarettes on the market, fraudulently concealed material information,

and conspired to fraudulently conceal material information—and then would

decide only the remaining issues of specific causation and damages. By contrast, a

plaintiff who could not demonstrate class membership would have to prove every

element of his claims from scratch, including that the companies had acted

tortiously in the first place.

       How, then, would a Phase III plaintiff prove that he was a class member?

The Florida Supreme Court provided a class definition: “The class consists of all

Florida residents fitting the class description as of . . . [the final class-certification

date,] November 21, 1996.” Id. at 1277. A Florida resident “fit[] the class

description” if he suffered from a disease or medical condition that was “caused by

[his] addiction to cigarettes.” Id. at 1274, 1277. Therefore, a plaintiff was an

Engle class member if (in addition to being a Florida resident) he suffered from a


                                             6
             USCA11 Case: 19-11907            Date Filed: 11/20/2020   Page: 7 of 19



disease or medical condition (1) that was caused by cigarette addiction and (2) that

manifested on or before the November 21, 1996 class cut-off date. See id.

                                                   B

          Born in 1940, Gerald Harris smoked for most of his life. He suffered from

heart disease, oral-cavity cancer, vocal-cord cancer, and lung cancer. He died of

lung cancer in 2012. His wife Patricia Harris survived him and now serves as his

personal representative.

          Within one year of the Engle mandate, a group of plaintiffs including Mr.

Harris brought Phase III individual actions against R.J. Reynolds, Philip Morris,

and several other tobacco companies. They claimed to be original Engle class

members and sought to benefit from the preclusive effect of the jury’s Phase I

findings. Their cases were removed to federal court and severed. In 2013, after

Mr. Harris died of lung cancer, Mrs. Harris filed an amended complaint in this

individual case alleging negligence, product defect, fraudulent concealment, and

conspiracy to fraudulently conceal.

          At trial, Mrs. Harris sought to establish her claims, in part, by relying on the

Phase I findings, so she had to prove that Mr. Harris met the Engle class

requirements. She argued that Mr. Harris was an Engle class member based on

two medical conditions: heart disease and oral-cavity cancer.1 As for Mr. Harris’s


1
    All parties agree that Mr. Harris was a Florida resident.
                                                    7
          USCA11 Case: 19-11907       Date Filed: 11/20/2020    Page: 8 of 19



heart disease, the parties stipulated that it manifested on or before the class cut-off

date, but the jury found that it was not caused by cigarette addiction. As for his

oral-cavity cancer, the jury found that it was caused by cigarette addiction but did

not manifest on or before the class cut-off date.

                                    Gerald Harris

                                    Heart Disease              Oral-cavity Cancer

  Caused by cigarettes?                   No                           Yes

   Timely manifested?                     Yes                           No


      The district court then allowed the jury to proceed to answer several

questions that would be relevant only if Mr. Harris were an Engle class member.

In particular, the jury found that R.J. Reynolds’s and Philip Morris’s conduct

injured Mr. Harris and that Mrs. Harris was entitled to approximately $1.7 million

in damages. (The district court later reduced the award to $650,660.)

      R.J. Reynolds and Philip Morris moved for judgment in accordance with the

jury’s verdict. They argued that because the jury found no medical condition that

both (1) was caused by cigarette addiction and (2) manifested on or before the

class cut-off date, Mr. Harris was not an Engle class member. And, they

contended, because Mr. Harris was not a class member—and because Mrs. Harris

had relied on the Phase I findings rather than proving those matters herself—there


                                           8
           USCA11 Case: 19-11907      Date Filed: 11/20/2020   Page: 9 of 19



was no basis for finding that the tobacco companies had engaged in tortious

conduct. Accordingly, they said, they were entitled to judgment as a matter of law.

      The district court denied the companies’ motion and granted judgment for

Mrs. Harris. It did so—even in the face of the class-membership disconnect that

the companies emphasized—because of the Florida Supreme Court’s

determination in the original Engle appeal that class representative Angie Della

Vecchia was entitled to collect damages. The district court inferred from the

Florida Supreme Court’s discussion of Della Vecchia’s case that the Engle class

included anyone who had at least one medical condition that was caused by

cigarette addiction and at least one condition that manifested on or before the class

cut-off date—even when the two were different conditions. Accordingly, the

district court concluded that when combined, Mr. Harris’s heart disease (which

timely manifested but was not caused by cigarette addiction) and oral-cavity cancer

(which was caused by cigarette addiction but did not timely manifest) met the class

definition. R.J. Reynolds and Philip Morris filed a renewed motion for judgment

as a matter of law and a motion for a new trial, arguing that the district court had

misread the Florida Supreme Court’s opinion. The district court denied both

motions.




                                          9
          USCA11 Case: 19-11907           Date Filed: 11/20/2020        Page: 10 of 19



       R.J. Reynolds and Philip Morris appealed. 2

                                                II

       We must decide whether, despite having no medical condition that alone

satisfied both requirements of Engle class membership, Mr. Harris was a class

member and thus entitled to the preclusive effect of the Phase I findings. This is a

question of law, so we review it de novo. See United States v. Futrell, 209 F.3d

1286, 1288–89 (11th Cir. 2000).

                                                A

       The Full Faith and Credit Act requires federal courts to give the same effect

to state judicial proceedings as would be given in the state where the proceedings

occurred. See 28 U.S.C. § 1738; Graham v. R.J. Reynolds Tobacco Co., 857 F.3d

1169, 1181 (11th Cir. 2017) (en banc). Among other things, that means we must

give a state-court determination the same preclusive effect as it would command in

the tribunals of the state where the determination was made. Walker v. R.J.

Reynolds Tobacco Co., 734 F.3d 1278, 1286 (11th Cir. 2013). Here, Mrs. Harris

sought to rely on the preclusive effect of the jury’s Phase I findings in Engle. So

we must give those findings preclusive effect to the same extent that Florida courts

would.


2
 Mrs. Harris cross-appealed the district court’s ruling that she was not entitled to punitive
damages on her negligence and product-defect claims. Because we will reverse the district
court’s judgment in Mrs. Harris’s favor, we won’t reach her cross-appeal.
                                                10
         USCA11 Case: 19-11907       Date Filed: 11/20/2020    Page: 11 of 19



      Florida courts give preclusive effect to the Phase I findings if—but only if—

a Phase III plaintiff was a member of the Engle class. See Philip Morris USA, Inc.

v. Douglas, 110 So. 3d 419, 428–32 (Fla. 2013); see also Graham, 857 F.3d at

1182–86. That’s because if a plaintiff was a member of the Engle class, he was

technically a party to the original action, and preclusion relieves him from having

to re-prove the matters found there. The dispositive question, then, is whether Mr.

Harris was a member of the Engle class.

      As the Engle litigation progressed, the class definition evolved. The initial

class notice defined the class to comprise all United States citizens and residents

who had “suffered, presently suffer or who ha[d] died from diseases and medical

conditions caused by their addiction to cigarettes that contain nicotine.” Engle,

945 So. 2d at 1274. A state appellate court restricted the class definition

geographically to cover only citizens and residents of Florida. See R.J. Reynolds

Tobacco Co. v. Engle, 672 So. 2d 39, 42 (Fla. Dist. Ct. App. 1996). Eventually,

questions arose as to the specific date by which someone had to have “suffered,

presently suffer[ed], or . . . died” from a cigarette-caused medical condition in

order to qualify for class membership. Another state appellate court held that, to

qualify, a plaintiff must have suffered from that medical condition by the initial

class-certification date, October 31, 1994. See Liggett Grp. Inc. v. Engle, 853 So.

2d 434, 453 n.23 (Fla. Dist. Ct. App. 2003). On appeal, though, the Florida


                                          11
          USCA11 Case: 19-11907            Date Filed: 11/20/2020       Page: 12 of 19



Supreme Court pushed the date back. It held that the class “consists of all Florida

residents fitting the class description as of . . . November 21, 1996.” Engle, 945

So. 2d at 1277.

       Accordingly, the Engle class ultimately comprised those Florida residents

who suffered from a medical condition that both (1) was caused by cigarette

addiction and (2) manifested on or before the class cut-off date of November 21,

1996. Id. at 1274, 1277. The Florida Supreme Court has since repeatedly

reaffirmed this class definition in materially identical terms.3

       Although Mr. Harris was a Florida resident, the jury did not find that he had

a medical condition that both was caused by his cigarette addiction and manifested

on or before November 21, 1996. Instead, the jury found that he had heart disease

that manifested on or before that date but was not caused by his cigarette addiction,



3
  In 2013, for instance, the court referred to the class as comprising Florida residents who “on or
before November 21, 1996, suffered from a disease or medical condition legally caused by
addiction to cigarettes.” Douglas, 110 So. 3d at 426 n.4 (quotation marks omitted). More
recently, in 2016, the court described the class’s parameters in these terms:
       “[T]he requirements for class membership are: (1) that the plaintiff was a Florida
       resident, (2) that he or she either suffered or was suffering from a smoking related
       illness before November 21, 1996, and (3) that his or her addiction to nicotine
       caused the disease.” The “key point in determining Engle class membership,” as
       stated by the [appellate court] based on the correct interpretation of this Court’s
       decision in Engle, “is pinpointing when the plaintiff began ‘suffering’ from the
       smoking-related illness.”
R.J. Reynolds Tobacco Co. v. Ciccone, 190 So. 3d 1028, 1040 (Fla. 2016) (quoting R.J. Reynolds
Tobacco Co. v. Ciccone, 123 So. 3d 604, 615 (Fla. Dist. Ct. App. 2013)); see also id. at 1031
(describing the class as requiring that “the smoker ‘have suffered’ or be ‘presently suffering’
from a tobacco-related disease or medical condition as of the cut-off date”).
                                                12
         USCA11 Case: 19-11907       Date Filed: 11/20/2020   Page: 13 of 19



and oral-cavity cancer that was caused by his cigarette addiction but did not

manifest on or before that date. So as a matter of elementary logic, he was not a

member of the Engle class. QED.

                                          B

      There’s a twist, though, that results from the Florida Supreme Court’s

treatment of class representative Angie Della Vecchia in its original Engle

decision. Della Vecchia was one of the original class representatives, meaning that

she was a party to the Phase I trial and that the same jury that had found that the

companies engaged in misconduct also found, during Phase II, that their

misconduct caused her injury and that she was entitled to a monetary award.

Based on its reading of the Florida Supreme Court’s opinion, the district court here

concluded that Della Vecchia met the requirements for class membership despite

“a mismatch between the disease that timely manifested (COPD) and the disease

for which legal cause was found (lung cancer).” The district court so concluded

because, in its brief discussion of Della Vecchia’s case, the Florida Supreme Court

(1) never explicitly said that Della Vecchia’s timely-manifesting COPD was

caused by cigarette addiction, (2) acknowledged that Della Vecchia’s cigarette-

caused lung cancer was “diagnosed” after the class cut-off date, and yet (3)

nonetheless upheld her damages award. See Engle, 945 So. 2d at 1255, 1276.

Accordingly, the district court concluded that anyone with at least one medical


                                          13
         USCA11 Case: 19-11907       Date Filed: 11/20/2020    Page: 14 of 19



condition caused by cigarettes and another manifesting on or before the class cut-

off date satisfies the Engle class requirements. On this basis, the court held that

Mr. Harris’s heart disease and oral-cavity cancer could similarly be combined to

make him a class member.

      For multiple reasons, we disagree with the district court’s conclusion that the

Florida Supreme Court’s treatment of Della Vecchia requires treating Mr. Harris as

a class member despite the disconnect between cigarette-causation (yes as to oral-

cavity cancer, no as to heart disease) and timely manifestation (yes as to heart

disease, no as to oral-cavity cancer).

      For starters, as we read its opinion, the Florida Supreme Court pretty clearly

seemed to think that Della Vecchia had at least one—and quite possibly two—

medical conditions that met both Engle class requirements. First, lung cancer: The

Phase II jury had expressly found that Della Vecchia’s lung cancer was caused by

cigarette addiction. The jury was not asked about a manifestation date, but the

Florida Supreme Court went out of its way to explain that although Della

Vecchia’s lung cancer was diagnosed in 1997, the “critical event” was “when the

disease or condition first manifested itself”—and then to emphasize that she was

having lung problems “prior to the time of certification.” Id. at 1276 (emphasis

added). The only point in drawing the diagnosis-manifestation distinction would




                                          14
          USCA11 Case: 19-11907          Date Filed: 11/20/2020       Page: 15 of 19



have been to establish that Della Vecchia’s cigarette-caused lung cancer

manifested in time, thus satisfying both class requirements.4

       Second, and separately, the Florida Supreme Court’s opinion suggests that it

thought that Della Vecchia’s COPD—which is one of the medical conditions that

the Engle Phase I jury found to be caused by cigarette addiction, see Engle, 945

So. 2d at 1277—also met both class requirements. The court explained that her

COPD manifested “prior to [the class cut-off date]” and was “tobacco related.” Id.

at 1255. If the court thought that Della Vecchia’s COPD was caused by something

other than cigarettes, it likely wouldn’t have called it “tobacco related.”5

       So—combining the first and second points—while the district court’s

conclusion here depended entirely on the assumption that Della Vecchia had no

medical condition that alone qualified her for class membership, the Florida

Supreme Court’s own decision indicates that, in fact, she had two. 6


4
  Indeed, the Florida Supreme Court has since interpreted the Engle court’s discussion of Della
Vecchia’s lung cancer as proof that “the plaintiff does not need to have been formally diagnosed
or know that the symptoms were tobacco-related prior to” the class cut-off date to satisfy the
timing requirement. R.J. Reynolds Tobacco Co. v. Ciccone, 190 So. 3d 1028, 1041 (Fla. 2016);
see also Damianakis v. Philip Morris USA Inc., 155 So. 3d 453, 462–63 (Fla. Dist. Ct. App.
2015) (citing Della Vecchia for the proposition that “the critical fact was not diagnosis but
manifestation”).
5
 The Florida Supreme Court appears to use the terms “tobacco-related” and “caused by
smoking” interchangeably. See, e.g., Ciccone, 190 So. 3d at 1036.
6
  Or perhaps even three. The Florida Supreme Court also said that Della Vecchia’s “tobacco
related” hypertension manifested before the class cut-off date. We don’t include it in our
analysis because it’s unclear whether hypertension is an Engle-qualifying medical condition.
One qualifying medical condition is coronary heart disease, “including . . . blood vessel
damage.” See Engle Phase I Verdict Form (Fla. 11th Cir. Ct. July 7, 1999). Hypertension
                                               15
          USCA11 Case: 19-11907           Date Filed: 11/20/2020      Page: 16 of 19



                                    Angie Della Vecchia

                                        Lung Cancer                          COPD

  Caused by cigarettes?                       Yes                              Yes

    Timely manifested?                        Yes                              Yes


       Moreover, and in any event, the Florida Supreme Court’s brief discussion of

Della Vecchia’s class membership reads as dicta. To begin, the issue of Della

Vecchia’s class membership was never properly raised or litigated. “[T]he

defendants,” the court explained, “did not argue that . . . Della Vecchia [was] not

[a] proper member[] of the class because of the class cut-off date.” 945 So. 2d at

1256 n.2. Furthermore, so far as we can tell, Della Vecchia’s class membership

had no legal consequence (which might explain why the defendants there didn’t

bother to contest it). The whole point of determining whether someone is a

member of the Engle class is to determine whether he was—in the eyes of the

law—a party to Phase I and thus entitled to rely on its liability findings. Della

Vecchia, as a named class representative, was indisputably a party to Phase I. The

Florida Supreme Court was thus constrained to conclude that the Phase I findings

applied in her case. Accordingly, its brief discussion of Della Vecchia’s case

shouldn’t serve as a definitive guide to deciphering class membership—especially


means high blood pressure, which describes the force that blood exerts against the walls of blood
vessels.
                                               16
          USCA11 Case: 19-11907             Date Filed: 11/20/2020        Page: 17 of 19



where it would require ignoring the plain language and import of the court’s own

class definition.7

       Finally, the district court’s reading of Engle—under which a plaintiff

qualifies for class membership provided that he has one condition that is caused by

cigarette addiction and another one that timely manifests—would generate bizarre

results. Under the district court’s theory, a plaintiff would, for example, be entitled

to the full preclusive effect of a 1999 jury’s findings about the tobacco companies’

conduct even if he didn’t smoke his first cigarette until 2006—after the companies

had changed their products to comply with all applicable legal duties—so long as

in 1996 he had some other qualifying medical condition caused by something

wholly unrelated to smoking. It seems to us inconceivable that the Florida

Supreme Court meant to sanction such a regime.

                                              * * *




7
  It appears that the Florida Supreme Court addressed Della Vecchia’s class membership only
because the state appellate court had assumed that “[c]lass membership is a prerequisite to
participating in and receiving the benefits of a class action trial.” Liggett Grp. Inc. v. Engle, 853
So. 2d 434, 453 n.23 (Fla. Dist. Ct. App. 2003). To support this proposition, the appellate court
cited a single case from a district court in Michigan that was about the inapposite question
whether a class definition was sufficiently precise to determine which unnamed plaintiffs were
members of the class. See id. (citing Garrish v. United Auto., Aerospace & Agric. Workers of
Am., 149 F. Supp. 2d 326, 331 (E.D. Mich. 2001)). The answer to the question whether all
named plaintiffs need to qualify for membership in the class seems to be no. See, e.g., 7A
Charles Alan Wright et al., Federal Practice and Procedure § 1761 (3d ed. 2020) (“[I]f the
action is brought by . . . several representative parties, it only is necessary that one of them be a
qualified member of the class as long as the other prerequisites of Rule 23(a) are satisfied.”).
                                                 17
          USCA11 Case: 19-11907            Date Filed: 11/20/2020        Page: 18 of 19



       Mr. Harris had no medical condition that both was caused by cigarette

addiction and manifested on or before the class cut-off date. Accordingly, he

wasn’t an Engle class member, and nothing in the Florida Supreme Court’s

treatment of Angie Della Vecchia requires us to conclude otherwise. And because

Mr. Harris wasn’t a class member, Florida courts wouldn’t give preclusive effect to

the Engle Phase I findings in this case. Under the Full Faith and Credit Act, we

don’t either.

       Without the preclusive effect of the Phase I findings, Mrs. Harris has failed

to prove essential elements of her claims. Most fundamentally, she failed to

demonstrate that the tobacco-company defendants acted tortiously. Instead of

pleading and proving that R.J. Reynolds and Philip Morris were negligent or made

defective products, she relied exclusively on “the Engle Phase I findings [to]

conclusively establish” their tortious conduct and then “br[ought] this action upon

the limited remaining issues in dispute.” Without those Phase I findings, Mrs.

Harris failed to prove the defendants’ misconduct. Accordingly, the defendants are

entitled to judgment as a matter of law.8



8
  Mrs. Harris now requests a new trial to try to satisfy those elements with new evidence. But
she already had the opportunity to do just that, either at the same trial or by requesting two
separate trials on two alternative theories of liability. We can’t allow parties to proceed to a
verdict and then decide to restart the litigation because they want to try a different tack. See 11
Charles Alan Wright et al., Federal Practice and Procedure § 2805 (3d ed. 2020) (explaining
that as a general matter, “a party may not seek a second trial on the basis of a theory not urged at
the first trial”); see also Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 528 (11th Cir.
                                                 18
          USCA11 Case: 19-11907           Date Filed: 11/20/2020        Page: 19 of 19



                                               III

       Because Gerald Harris didn’t have a medical condition that both was caused

by cigarette addiction and manifested on or before November 21, 1996, he wasn’t

an Engle class member. Because he wasn’t an Engle class member, Mrs. Harris

wasn’t entitled to the preclusive effect of the Phase I jury’s findings. And without

those findings, she failed to prove essential elements of her claims. Accordingly,

we REVERSE the district court’s denial of the defendants’ motion for judgment in

accordance with the verdict.




2019) (rejecting the notion that “a plaintiff can proceed on one theory of the case throughout the
trial and then be entitled to a do-over under a different theory”).
                                                19